

Exhibit 10.2

AGREEMENT
 
This Agreement and the Release and Waiver contained herein are made and entered
into in Dallas, Texas, by and between AT&T Management Services, L.P.
(hereinafter "Company") and Mr. Wayne Watts (hereinafter "Mr. Watts") for and in
consideration of the mutual promises and agreements set forth below and are
conditional on performance of such promises and agreements.
 
WHEREAS, Mr. Watts will retire from Company on September 30, 2015; and as a
consequence, Mr. Watts will be entitled to receive appropriate, usual and
customary benefits and certain other benefits described herein; and
 
WHEREAS, both parties agree that in connection with Mr. Watts’s retirement on
September 30, 2015, in addition to the before referenced appropriate, usual and
customary benefits, Mr. Watts should receive additional benefits and
consideration as set forth herein, and that Mr. Watts, among other things,
should release and forever discharge Company, AT&T Inc. (“AT&T”), any and all
other subsidiaries (which term when used throughout this document shall include
entities, corporate or otherwise, in which the company referred to owns,
directly or indirectly, fifty percent or more of the outstanding equity
interests) of Company and of AT&T, their officers, directors, agents, employees,
successors and assigns and any and all employee benefit plans maintained by AT&T
or any subsidiary thereof and/or any and all fiduciaries of any such plan, from
any and all common law and/or statutory claims, causes of action or suits of any
kind whatsoever, arising from or in connection with Mr. Watts’s employment by
Company or any affiliate of AT&T and/or Mr. Watts’s separation from Company, all
as set forth in more detail in the Release and Waiver contained herein.
 
WHEREAS, Mr. Watts has been employed by Company and/or AT&T’s subsidiaries for
over 31 years and worked in significant positions and assignments that required
access to and involvement with confidential and proprietary information, trade
secrets and matters of strategic importance to Company, AT&T and/or AT&T’s
subsidiaries that will continue beyond Mr. Watts’s employment with
Company.  During the term of his longstanding employment in various capacities
with Company, or an AT&T subsidiary, Mr. Watts has acquired knowledge of all
aspects of its business, on a national and regional level, including but not
limited to operations, sales, marketing, advertising, technology, networks,
network technology, network development and strategy, distribution and
distribution channels, operations, strategic planning initiatives, new product
and services development, strategic planning, rate information and growth
strategies and initiatives.  Mr. Watts has acquired and possesses unique skills
as a result of employment with Company and/or AT&T subsidiaries.  The trade
secrets with which Mr. Watts has been involved are critical to Company’s,
AT&T’s, and AT&T’s subsidiaries’ success.  Disclosure of this information in the
performance of services for a subsequent employer engaged in similar businesses
would be inevitable and inherent as part of Mr. Watts’s performance of services
for such an employer.  For all of these reasons and due to the confidential and
proprietary information and trade secrets Mr. Watts learned in his employment
with Company, or an AT&T subsidiary, Mr. Watts acknowledges that it is
reasonable for Company to seek the restrictions contained in the subsequent
provisions of this Agreement and that more limited restrictions are neither
feasible nor appropriate.  Mr. Watts understands and agrees that the
consideration provided herein requires Mr. Watts to comply strictly with all
terms of this Agreement including, but not limited to, confidentiality,
non-compete, non-solicitation of employees and non-solicitation of customers as
set forth below.
 

 
1

--------------------------------------------------------------------------------

 

 
 
NOW, therefore, the parties further agree as follows:
 
1. Mr. Watts will retire from Company effective at the close of business on
September 30, 2015, and Mr. Watts herewith resigns all officer and director
positions that he may hold in AT&T and in any subsidiary of AT&T effective at
the close of business on September 30, 2015.
 
2. Mr. Watts shall execute this Agreement and the Release and Waiver contained
herein and the Company shall, within thirty (30) days after the Release and
Waiver contained herein can no longer be revoked, propose to the Human Resources
Committee of the AT&T Inc. Board of Directors (“Committee”) that the AT&T 2011
Incentive Plan provisions requiring automatic proration of Mr. Watts’ 2013,
2014, and 2015 Performance Share Grants shall not apply to Mr. Watts’ grants and
Mr. Watts shall be eligible for full distribution of such grants after the
applicable three (3) year performance periods, subject to adjustment based on
achievement of the applicable performance goals and approval of the Committee.
 
3. The consideration described herein shall be in lieu of, and Mr. Watts hereby
specifically waives any right to any and all other termination pay allowance
resulting from his retirement.
 
4. This Agreement and the Release and Waiver contained herein do not abrogate
any of the usual entitlements that Mr. Watts has or will have, first, while a
regular employee and subsequently, upon his retirement.  These may include,
among others:
 
 
(a)
Customary and regular health care, disability and life insurance and survivor
benefits for which Mr. Watts may qualify subject to and in accordance with the
terms of applicable AT&T or AT&T subsidiary sponsored plans; and

 
 
(b)
The distribution of benefits, if any, under the AT&T Pension Benefit Plan, AT&T
Savings Plan, AT&T 2011 Incentive Plan (except as provided herein), AT&T
Supplemental Retirement Income Plan, AT&T 2005 Supplemental Employee Retirement
Plan, AT&T Stock Savings Plan, AT&T Stock Purchase and Deferral Plan, AT&T Cash
Deferral Plan, AT&T Supplemental Life Insurance Plan, and the AT&T
Administrative Plan.

 
All of said benefits will be subject to and provided in accordance with the
terms and conditions of the respective benefit plans, except as provided herein,
as applicable to Mr. Watts.  Further, AT&T and its subsidiaries have reserved
the right to end or amend any or all of the plans that it sponsors.  Each
participating subsidiary, which includes Company, has reserved the right to end
its participation in these plans and to discontinue providing any and all such
benefits.  If any of the plans should be terminated or changed or Company ends
its participation or ceases to provide such benefits, to the extent that such
action may apply to Mr. Watts, it is subject to the terms and conditions of the
specific plan and applicable law.  This means, for example, that Mr. Watts will
not acquire a lifetime right to any health care plan benefit or to the
continuation of any health care plan merely by reason of the fact that such
benefit or plan is in existence at the time of Mr. Watts's retirement or because
of this Agreement and the Release and Waiver contained herein.  Thus, Mr.
Watts’s rights/entitlements to any benefit under any of the plans are no
different as a result of entering into this Agreement and the Release and Waiver
contained herein than they would have been in the absence of this Agreement and
the Release and Waiver contained herein.
 

 
2

--------------------------------------------------------------------------------

 

 
 
5. At Company's request at any time during the eighteen (18) months immediately
following his retirement, Mr. Watts will cooperate with Company, AT&T or any of
their respective subsidiaries in any future claims or lawsuits involving any of
them where Mr. Watts has knowledge of the underlying facts; provided, however,
Mr. Watts shall not be required to and shall not provide such services for more
than twenty percent (20%) of the average amount of time he provided bona fide
services over the thirty-six (36) month period immediately preceding September
30, 2015.  For the time Mr. Watts spends working on any claims or lawsuits at
such request, Mr. Watts shall be reimbursed at the equivalent per hour base
salary rate at which Mr. Watts was being compensated by Company immediately
prior to his retirement; provided, however, that if Mr. Watts is a named party
in any claim or lawsuit and Company, in its discretion, determines that Mr.
Watts’s interests are adverse to Company, AT&T or any of their respective
subsidiaries, he will not be entitled to such compensation.  Mr. Watts agrees
not to voluntarily aid, assist, or cooperate with any claimants or plaintiffs or
their attorneys or agents in any claims or lawsuits commenced in the future
against Company, AT&T or any AT&T subsidiary; provided, however, that nothing in
this Agreement shall prohibit Mr. Watts from exercising his right to file a
charge of discrimination with the EEOC, or that would limit his right to
testify, assist, or participate in an investigation, hearing, or proceeding
conducted by the EEOC; provided, further, however, nothing in this Agreement
will be construed to prevent Mr. Watts from testifying at an administrative
hearing, a deposition, or in court in response to a lawful subpoena in any
litigation or proceedings involving Company, AT&T or any of their respective
subsidiaries.
 
Company agrees to indemnify Mr. Watts if he is a defendant or is threatened to
be made a defendant to any action, suit or proceeding, whether civil, criminal,
administrative or investigative that is brought by a third party by reason of
the fact that he was a director, officer, employee or agent of Company, or was
serving at the request of Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding, but in each case only if and to the extent permitted
under applicable state or federal law.
 
6. Mr. Watts acknowledges that, as a result of his employment with Company
and/or any AT&T subsidiaries, he has and had access to certain Trade Secrets and
Confidential Information (as these terms are defined below) and the Company will
continue to provide Mr. Watts access to such Trade Secrets and Confidential
Information through his termination of employment so that he may continue
performing his job responsibilities.  Mr. Watts acknowledges that AT&T and its
subsidiaries must protect its Trade Secrets and Confidential Information from
disclosure or misappropriation, and Mr. Watts further acknowledges that the
Trade Secrets and Confidential Information are unique and confidential and are
the proprietary property of AT&T and its subsidiaries.  Mr. Watts acknowledges
that the Trade Secrets and Confidential Information derive independent, actual
and potential commercial value from not being generally known, or readily
ascertainable through independent development.  Mr. Watts agrees to hold Trade
Secrets or Confidential Information in trust and confidence and to not directly
or indirectly disclose or transmit Trade Secrets or Confidential Information to
any third party without prior written consent of AT&T; provided however, nothing
in Section 5 or this Section 6 shall prohibit Mr. Watts from reporting possible
violations of federal law or regulation to any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation.  Mr. Watts further agrees not to use any
such Trade Secrets or Confidential Information for his personal benefit or for
the benefit of any third party.  This restriction shall apply indefinitely as
long as the document or information exists as a Trade Secret or Confidential
Information.
 

 
3

--------------------------------------------------------------------------------

 

 
On or before his retirement, Mr. Watts shall return to AT&T or an AT&T
subsidiary all of AT&T’s (and its subsidiaries’) documents (and all copies
thereof), and other property of AT&T and its subsidiaries that are in Mr.
Watts’s possession, including, but not limited to, AT&T’s (and its
subsidiaries’) files, notes, drawings, records, business plans and forecasts,
financial information, specifications, all product specifications, customer
identity information, product development information, source code information,
object code information, tangible property (including, but not limited to,
computers), intellectual property, credit cards, entry cards, and keys; and, any
materials of any kind which contain or embody Trade Secrets or Confidential
Information (and all reproductions thereof), including, without limitation, any
such documents and other property in electronic form, or any computer or data
storage device.  Mr. Watts shall not retain or provide to anyone else any
copies, summaries, abstracts, descriptions, compilation, or other
representations of such information or things or their contents.
 
“Trade Secret” means information proprietary to AT&T or any AT&T subsidiary
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, marketing plans,
pricing plans, advertising and sponsorship plans, product development analyses
or plans, any plans involving the combination of AT&T’s or its subsidiaries’
products or services, or pricing of such products or services, offered or to be
offered by or in conjunction with AT&T or any subsidiary of AT&T, or lists of
actual or potential customers or suppliers which:  (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
 
“Confidential Information” means any data or information, other than Trade
Secrets, that is competitively sensitive to AT&T or an AT&T subsidiary and not
generally known by the public.  To the extent consistent with the foregoing
definition, Confidential Information includes, without limitation:  (1) the
sales records, profit and performance records, pricing manuals, sales manuals,
training manuals, selling and pricing procedures, and financing methods of AT&T
or any AT&T subsidiary, (2) customer lists, the special demands of particular
customers, and the current and anticipated requirements of customers for the
products and services of AT&T or any AT&T subsidiary, (3) the specifications of
any new products or services under development by AT&T or any AT&T subsidiary,
(4) the sources of supply for integrated components and materials used for
production, assembly, and packaging by AT&T or any AT&T subsidiary, and the
quality, prices, and usage of those components and materials, and (5) the
business plans, marketing strategies, promotional and advertising strategies,
branding strategies, and internal financial statements and projections of AT&T
or any AT&T subsidiary.
 
Notwithstanding the definitions of Trade Secrets and Confidential Information
set forth above, Trade Secrets and Confidential Information shall not include
any information: (1) that is or becomes generally known to the public, (2) that
is developed by Mr. Watts after his retirement through his entirely independent
efforts without use of any Trade Secret or Confidential Information, (3) that
Mr. Watts obtains from an independent source having a bona fide right to use and
disclose such information, (4) that is required to be disclosed by subpoena,
law, or similar legislative, judicial, or administrative requirement; provided,
however, Mr. Watts will notify Company upon receipt of any such subpoena or
similar request and give Company a reasonable opportunity to contest or
otherwise oppose the subpoena or similar request, or (5) that AT&T approves for
unrestricted release by express authorization of a duly authorized officer.
 

 
4

--------------------------------------------------------------------------------

 

 
It is hereby agreed that Mr. Watts may represent himself as a former employee or
retiree of Company or AT&T; but otherwise he agrees that he will not make, nor
cause to be made any public statements, disclosures or publications which relate
in any way, directly or indirectly to his cessation of employment with Company
without prior written approval by Company.  Mr. Watts also agrees that he will
not make, nor cause to be made any public statements, disclosures or
publications which portray unfavorably, reflect adversely on, or are derogatory
or inimical to the best interests of, AT&T, its subsidiaries, or their
respective directors, officers, employees or agents, past, present or future.
 
7. Mr. Watts agrees that he shall not, during the twenty-four (24) months
immediately following his retirement, without obtaining the written consent of
Company in advance, participate in activities that constitute Engaging in
Competition with AT&T or Engaging in Conduct Disloyal to AT&T, as those terms
are defined below.
 
a.  
“Engaging in Competition with AT&T” means, engaging in any business or activity
in all or any portion of the same geographical market where the same or
substantially similar business or activity is being carried on by an Employer
Business.  “Engaging in Competition with AT&T” shall not include owning a
nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business.  “Engaging in Competition with AT&T” shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.

 
b.  
“Engaging in Conduct Disloyal to AT&T” means (i) soliciting for employment or
hire, whether as an employee or as an independent contractor, any person
employed by AT&T or its subsidiaries during the one (1) year prior to Mr.
Watts’s retirement, whether or not acceptance of such position would constitute
a breach of such person’s contractual obligations to AT&T or its subsidiaries;
(ii) soliciting, encouraging, or inducing any vendor or supplier with which Mr.
Watts had business contact on behalf of any Employer Business during the two (2)
years prior to Mr. Watts’s retirement, to terminate, discontinue, renegotiate,
reduce, or otherwise cease or modify its relationship with AT&T or any AT&T
subsidiary; or (iii) soliciting, encouraging, or inducing any AT&T or AT&T
subsidiary customer or active prospective customer with whom Mr. Watts had
business contact, whether in person or by other media (“Customer”), on behalf of
any Employer Business during the two (2) years prior to Mr. Watts’s retirement,
to terminate, discontinue, renegotiate, reduce, or otherwise cease or modify its
relationship with any Employer Business, or to purchase competing goods or
services from a business competing with any Employer Business, or accepting or
servicing business from such Customer on behalf of himself or any other
business.

 
c.  
“Employer Business” shall mean AT&T, any subsidiary of AT&T, or any business in
which AT&T or an AT&T subsidiary has a substantial ownership or joint venture
interest;

 

 
5

--------------------------------------------------------------------------------

 

 
Mr. Watts acknowledges that the business of AT&T and its subsidiaries is global
in scope and that the geographic and temporal limitations set forth in this
Section are therefore reasonable.
 
Mr. Watts may submit a description of any proposed activity in writing to
Company (attn:  Vice President – Executive Compensation), and Company shall
advise Mr. Watts, in writing, within  fifteen (15) business days whether such
proposed activity would constitute a breach of the provisions of this Section.
 
8. Mr. Watts acknowledges and agrees that Company would be unwilling to provide
the consideration provided pursuant to this Agreement and the Release and Waiver
contained herein but for the confidentiality, non-solicitation, and non-compete
conditions and covenants set forth in Sections 6 and 7, and that these
conditions and covenants are a material inducement to AT&T’s willingness to
enter into this Agreement.  Accordingly, Mr. Watts shall return to Company any
consideration received pursuant to this Agreement and the Release and Waiver
contained herein, for any breach by Mr. Watts of the provisions of Section 6 or
7 hereof, or of the Release and Waiver contained herein.  Further, Mr. Watts
recognizes that any breach by him of the provisions in Sections 6 or 7 would
cause irreparable injury to Company such that monetary damages would not provide
an adequate or complete remedy.  Accordingly, in the event of Mr. Watts’s actual
or threatened breach of the provisions of Section 6 or 7, Company, in addition
to all other rights under law or this Agreement, shall be entitled to an
injunction restraining Mr. Watts from breaching these provisions and to recover
from Mr. Watts its reasonable attorneys’ fees and costs incurred in obtaining
such remedies.
 
9. Mr. Watts declares that his decision to execute this Agreement and the
Release and Waiver contained herein has not been influenced by any declarations
or representations by Company, AT&T, or any AT&T subsidiary, other than the
contractual agreements and consideration expressly stated herein.
 
Company has expressly advised Mr. Watts to seek personal legal advice prior to
executing this Agreement and the Release and Waiver contained herein, and Mr.
Watts, by his signature below, hereby expressly acknowledges that he was given
at least twenty one (21) days in which to seek such advice and decide whether or
not to enter into and execute the Release and Waiver contained herein.  The
parties agree that any changes to this Agreement or to the Release and Waiver
contained herein made after the initial draft of this Agreement and Release and
Waiver of Claims is presented to Mr. Watts, whether material or immaterial, do
not restart the running of said twenty-one (21) day period.
 
Mr. Watts may revoke this Agreement and the Release and Waiver contained herein
within seven (7) days of his execution of the Release and Waiver contained
herein by giving notice, in writing, by certified mail, return receipt requested
to Company at the address specified below.  Proof of such mailing within said
seven (7) day period shall suffice to establish revocation pursuant to this
Section.  In the event of any such revocation, this entire Agreement and the
Release and Waiver contained herein shall be null and void, and unenforceable by
either party.
 

 
6

--------------------------------------------------------------------------------

 

 
10. Any notice required hereunder to be given by either party must be in writing
and will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the addresses noted in
the signature block of this Agreement.
 
11. The validity, interpretation, construction and performance of this Agreement
and the Release and Waiver contained herein shall be governed by the laws of the
State of Texas excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement and the
Release and Waiver contained herein to the substantive law of another
jurisdiction. To achieve certainty regarding the appropriate forum in which to
prosecute and defend actions arising out of or relating to this Agreement, which
the parties agree is a material condition of entering into this Agreement, the
parties agree and acknowledge that (a) the sole and exclusive venue for any such
action shall be an appropriate federal or state court in Dallas County, Texas,
and no other, (b) all claims with respect to any such action shall be heard and
determined exclusively in such Dallas County, Texas court, and no other, (c)
such Dallas County, Texas court shall have sole and exclusive jurisdiction over
the person of such parties and over the subject matter of any dispute relating
hereto, and (d) that the parties waive any and all objections and defenses to
bringing any such action before such Dallas County, Texas court, including but
not limited to those relating to lack of personal jurisdiction, improper venue
or forum non conveniens.
 
12. The terms and conditions contained in this Agreement that by their sense and
context are intended to survive the termination or completion of performance of
obligations by either or both parties under this Agreement shall so survive.
 
13. This Agreement and the Release and Waiver contained herein shall not be
modified or amended except pursuant to an instrument in writing executed and
delivered on behalf of each of the parties hereto.
 
14. This Agreement and the Release and Waiver contained herein constitute the
entire agreement and supersede all other prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof, except that this Agreement shall not be deemed to supersede or cancel
any obligations applicable to Mr. Watts under any AT&T or AT&T subsidiary
sponsored deferred compensation plan, equity award plan, fringe benefit program,
or any other AT&T or AT&T subsidiary sponsored benefit plan as to which Mr.
Watts is a participant immediately preceding his retirement.
 
15. In the event any provision of this Agreement or the Release and Waiver
contained herein is held invalid, void, or unenforceable, the same shall not
affect in any respect whatsoever the validity of any other provision of this
Agreement or said Release and Waiver, except that should said Release and Waiver
be held to be invalid as applicable to and as asserted by Mr. Watts with regard
to any claim or dispute covered thereunder, or should any part of the provisions
of Sections 6, 7, or 8 of this Agreement be held invalid, void, or unenforceable
as applicable to and as asserted by Mr. Watts, this Agreement and the Release
and Waiver contained herein, at Company's option, may be declared by Company
null and void.  If this Agreement and the Release and Waiver contained herein
are declared null and void by Company pursuant to the provisions of this
Section, Mr. Watts shall return to Company all consideration previously received
pursuant to this Agreement and the Release and Waiver contained herein.
 

 
7

--------------------------------------------------------------------------------

 

 
16. This Agreement and the Release and Waiver contained herein shall inure to
the benefit of and be binding upon, Company, its successors and assigns, and Mr.
Watts and his beneficiaries, whether under the various employee benefit programs
or otherwise.
 
17. This Agreement and the Release and Waiver contained herein shall be and
hereby are declared to be null and void in the event that Mr. Watts does not
retire from Company on or before the close of business on September 30, 2015.
All payments and other consideration to be provided to Mr. Watts by Company are
contingent upon Mr. Watts’s retirement actually becoming effective on or before
the close of business on September 30, 2015, and are further contingent upon Mr.
Watts’s execution of this Agreement no later than September 30, 2015 and the
Release and Waiver contained herein no earlier than September 30, 2015 but on or
before September 8, 2015, and not revoking either this Agreement or the Release
and Waiver contained herein.
 
 

AT&T Management Services, L.P.   Wayne Watts   208 South Akard Street       Room
3607       Dallas, TX  75202               /s/  William A. Blase, Jr.   /s/
Wayne Watts   By:     William A. Blase, Jr.     Wayne Watts   Title:   Senior
Executive Vice President-Human Resources               Date:  August 20,
2015        Date: August 19, 2015  

 
                                                                          
 
                                                                                                                  
 

 
8

--------------------------------------------------------------------------------

 

RELEASE AND WAIVER
 
I, Wayne Watts, hereby fully waive and forever release and discharge Company,
AT&T, any and all other subsidiaries of Company and of AT&T, their officers,
directors, agents, servants, employees, successors and assigns and any and all
employee benefit plans maintained by AT&T or any subsidiary thereof and/or any
and all fiduciaries of any such plan from any and all common law and/or
statutory claims, causes of action or suits of any kind whatsoever arising from
or in connection with my past employment by Company (and any AT&T subsidiary to
the extent applicable) and/or my separation therefrom, including but not limited
to claims, actions, causes of action or suits of any kind allegedly arising
under the Employee Retirement Income Security Act (ERISA), as amended, 29 USC §§
1001 et seq.; the Rehabilitation Act of 1973, as amended, 29 USC §§ 701 et seq.;
the Civil Rights Acts of 1866 and 1870, as amended, 42 USC §§ 1981, 1982 and
1988; the Civil Rights Act of 1871, as amended, 42 USC §§ 1983 and 1985; the
Civil Rights Act of 1964, as amended, 42 USC § 2000d et seq.; the Americans With
Disabilities Act, as amended, 42 USC §§ 12101 et seq., and the Age
Discrimination in Employment Act of 1967 (ADEA), as amended, 29 USC §§ 621 et
seq., known and unknown.  In addition, I, Wayne Watts, agree not to file any
lawsuit or other claim seeking monetary damage or other relief in any state or
federal court or with any administrative agency (except as provided in the
Agreement delivered by Company contemporaneously with this Release and Waiver
(the “Agreement”)) against any of the aforementioned parties in connection with
or relating to any of the aforementioned matters.  Provided, however, by
executing this Release and Waiver, I, Wayne Watts, do not waive rights or claims
that may arise after the date of execution; provided further, however, this
Release and Waiver shall not affect my right to receive or enforce through
litigation, any indemnification rights to which I am entitled as a result of my
past employment by Company and, if applicable, any subsidiary of AT&T, or
contract rights pursuant to the Agreement and Release and Waiver of Claims
entered into substantially contemporaneously herewith; and, provided further,
this Release and Waiver shall not affect the ordinary distribution of
benefits/entitlements, if any, to which I am entitled upon termination from
Company; it being understood by me that said benefits/entitlements, if any, will
be subject to and provided in accordance with the terms and conditions of their
respective governing plan and the Agreement.
 
 
 

__________________________
Wayne Watts
 
 
Dated:  ___________________________
 
 
9

--------------------------------------------------------------------------------

 
